t c memo united_states tax_court henry a julicher petitioner v commissioner of internal revenue respondent docket no filed date alan l frank and robert a cohen for petitioner keith l gorman and john gilbert for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and an accuracy- unless otherwise noted all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - related penalty under sec_6662 of dollar_figure by amendment to answer respondent asserted an increase in the deficiency by motion at the end of trial to conform the pleadings to the evidence under rule b respondent asserted that petitioner is liable for a fraud_penalty under sec_6663 on the portion of the alleged underpayment attributable to a claimed casualty_loss deduction we must decide the following issues whether respondent is entitled under the circumstances of this case to amend his answer under rule b to assert fraud under sec_6663 we hold that he is not so entitled having so held we need not and do not address the question of whether petitioner is liable for fraud whether petitioner is entitled to a casualty_loss deduction in under sec_165 with respect to the collapse of a portion of the roof of petitioner’s warehouse we hold that petitioner is not entitled to a casualty_loss deduction because there was a reasonable_prospect_of_recovery of insurance proceeds during whether and to what extent petitioner is entitled to a depreciation deduction during the year in issue we hold that petitioner is entitled to a depreciation deduction in the amount claimed on his federal_income_tax return based on his - - allocation of a portion of the purchase_price to his basis in the depreciable_property whether petitioner is entitled to certain bad_debt deductions under sec_166 claimed on his return we hold that he is not whether petitioner is entitled to a tax_return filing_status of married_filing_jointly for the year in issue we hold that he is not whether petitioner is liable for an addition_to_tax and accuracy-related_penalty as determined by respondent we hold that he is findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and attached exhibits at the time of filing the petition petitioner resided in wayne pennsylvania petitioner’ s businesses petitioner owned percent of an s_corporation julicher sports_facilities julicher sports julicher sports engaged in the business of constructing sports_facilities with emphasis on surfaces such as tennis courts weight room floors artificial turf for football fields ice-skating rinks etc in addition petitioner leased real_property to julicher sports and to rose weinstein both discussed in greater detail below - - casualty_loss and depreciation_deductions petitioner owned real_property pincite balligomingo road west conshohocken pennsylvania property the property consisted of acres with improvements including three buildings which were referred to at trial as the north building big_number square feet the finger building big_number square feet and the south building big_number square feet the majority of the land was unimproved and consisted of a creek and adjoining flood plain and steep slopes in addition the neighboring landowner held access and maintenance easements over the property the south building consisted of three sections that we shall refer to as the western section the middle section and the eastern section the three sections were separated by walls during the year in issue petitioner leased the south building to julicher sports and to other acquaintances and business associates as a warehouse on both his and federal_income_tax returns petitioner reported rental income from the foregoing leasing activities petitioner acquired the property including land and improvements on date for a purchase_price of dollar_figure in order to finance the purchase petitioner obtained petitioner’s wife at the time melanie julicher was also a purchaser but in she transferred her interest in the property to petitioner for convenience we shall refer to continued - - a loan of dollar_figure from a bank which was secured_by a first mortgage in a document from the loan officer to the bank’s loan committee recommending approval of the loan the loan officer stated although property in question is an old one and in considerable need of repair the property should be desirable when rehabilitated and will have substantial value with the potential rental income combined with the rent saving of julicher cash_flow should be adequate to service the debt petitioner used the balance of the loan over the purchase_price to make repairs to the buildings on the property petitioner did not increase his basis in the buildings by the amount of these repairs petitioner bought the property because he had lost his lease on a previous location where his corporation conducted its business and the buildings on the property were suitable for use in the corporation’s business petitioner allocated dollar_figure of the purchase_price to the land and dollar_figure to the buildings petitioner took depreciation_deductions on the buildings beginning in date using a basis for depreciation of dollar_figure the straight-line method anda recovery_period of years through petitioner had continued petitioner as the only purchaser petitioner did not allocate basis individually among the continued - - claimed depreciation_deductions for the buildings of dollar_figure per year prorated for the partial year in petitioner claimed depreciation for the buildings of dollar_figure in petitioner was issued a citation from the borough of conshohocken indicating there was an actual and immediate danger of collapse of part of the south building in the eastern section of the south building suffered water damage caused by sprinklers that were set off as a result of a fire ina building on the land adjacent to the property the cost of any repairs or improvements resulting from these incidents or the cost of any other repairs or improvements was not added to the buildings’ basis in the fall of petitioner sought to reduce the tax_assessment on the property in his request for a lower assessment assessment request petitioner stated that he purchased the property in for dollar_figure and that his opinion of the market_value of the property at the time of the assessment reguest was dollar_figure in the assessment request petitioner claimed there are currently about big_number sf square feet of continued buildings at the time of purchase and did not claim separate depreciation_deductions for each building rather petitioner claimed one composite_depreciation deduction for all the buildings based on the composite basis figure the basis figure of dollar_figure divided by a recovery_period of years yields a yearly deduction of dollar_figure - dilapidated leaky buildings on the site of which big_number sf is over years old the buildings are in poor condition and in fact only big_number sf is even safe to use as warehouse in date the local board_of assessment appeals rejected the assessment request on date a part of the roof of the western section of the south building collapsed the roof was supported by wooden trusses which showed evidence of rot and decay at the time of the collapse during the period leading up to the collapse the roof of the south building was covered with ice and snow from extensive storms in the area at the time of the collapse julicher sports maintained insurance on the buildings on the property through atlas assurance company atlas the insurance_policy lists only corporation ie julicher sports as the named insured but both julicher sports and petitioner are listed at the top of the policy as follows julicher sports_facilities inc henry julicher sport sic po box balligomingo rd w conshohocken pa the policy which was obtained in provided replacement coverage for the north finger and south buildings collectively we note that the square footage of the north building was big_number and the square footage of the south building big_number and finger building big_number totaled big_number - - up to a limit of dollar_figure subject_to certain coinsurance the policy also covered damage to personal_property owned by the insured and used in the insured’s business following the roof collapse petitioner engaged len orloff of claims international inc to submit to atlas a claim of loss from the collapse on date mr orloff submitted a claim to atlas on behalf of julicher sports the claim reflects an estimated cost of damage to the south building of dollar_figure and to its contents of dollar_figure for a total of dollar_figure to provide the estimate for the south building itself mr orloff engaged an independent builder who prepared a written estimate of the cost of repairing the building atlas raised questions about the validity of the contents claim as initially submitted because certain items claimed thereon appeared duplicative of earlier losses submitted in connection with a previous incident or otherwise appeared unfounded as a result of concerns expressed by atlas petitioner’s adjuster submitted a revised inventory that reduced the contents damage claim from dollar_figure to dollar_figure the damage claim with respect to the building remained dollar_figure atlas subsequently requested a sworn proof of loss which petitioner’s adjuster submitted on his behalf in date the sworn proof of loss included the revised inventory claim of dollar_figure and the original claim for damage to the building of - dollar_figure totaling dollar_figure less a deductible of dollar_figure sometime during the fall of the zoning and building official for the borough of west conshohocken william keil learned of the roof collapse after inspecting the south building mr keil determined that the collapse required the western section of the south building to be either promptly repaired or demolished mr keil also determined that the middle and eastern sections of the south building were not affected by the collapse and did not require immediate repair or removal however mr keil believed that independent of the collapse of the roof of the western section the roofs of the middle and eastern sections were not safe for persons to stand on and he notified the borough fire chief that in the event of a fire in the south building firemen should not go onto the roof of or into any section of the south building nonetheless during a later visit to the property mr keil observed a landscape contractor using the middle section of the south building for equipment storage in accordance with his inspection of the south building in a letter dated date mr keil informed petitioner that petitioner was required to repair or remove the damaged section of the south building within days of the receipt of the letter mr orloff replied to mr keil ina letter dated date indicating that petitioner intended to restore -- - the building to a safe condition upon receipt of insurance proceeds from atlas mr orloff further indicated that appraisal was being sought with respect to the insurance claim mr orloff believed the 30-day limit prescribed by the november letter was not likely to be strictly enforced at some point during atlas offered petitioner dollar_figure for damage to the south building but nothing for the contents petitioner rejected this offer after the offer was rejected petitioner regquested an appraisal a formal procedure authorized in the insurance_policy designed to resolve disagreements between insurer and insured as to the amount of damages from a particular loss in this procedure each party to the insurance_policy nominates an appraiser and the two appraisers select an independent party who reaches a value of the loss binding on both parties from date until at least date petitioner made repeated requests for appraisal atlas did not respond to those requests and informed petitioner in date that petitioner’s claim was not ripe for appraisal primarily because atlas had concluded that petitioner was not entitled to coverage at all under the policy in date william stewart mr stewart an attorney representing atlas conducted an examination under oath of petitioner with respect to his claim for coverage arising from the roof collapse after the examination ina letter to petitioner in may of mr stewart informed petitioner that atlas was denying coverage this letter denial letter alleges as the primary reason for denying coverage that julicher sports or its representatives had misrepresented or concealed material facts concerning the loss the denial letter further alleges that among other things julicher sports overvalued and overstated the quantity of the damaged property misrepresented the obsolescence of damaged property and misrepresented the condition of the building prior to the collapse in addition to misrepresentation the denial letter alleges other grounds for denying coverage including certain exclusions in the policy and the policy’s coinsurance provision following the denial letter on or about date petitioner and julicher sports initiated a lawsuit against atlas in federal district_court the complaint filed in the lawsuit asserts that the value of plaintiffs’ loss due to the roof collapse was dollar_figure and claims damages of dollar_figure the asserted value of the loss minus dollar_figure deductible atlas through mr stewart responded by filing an answer to the complaint a counterclaim against petitioner and julicher sports and joinder complaints against unrelated third parties although the complaint does not describe how this amount was determined we note that it is the same as in the sworn proof of loss ie the sum of the second contents claim of dollar_figure and the original claim for damage to the building of dollar_figure - the answer lists nine affirmative defenses most of which follow along the lines of the reasons for denial provided in the denial letter the lawsuit was eventually settled by agreement of all the parties thereto ’ in the settlement no party admitted or conceded liability and no damages were awarded the western portion of the south building was torn down in the middle and eastern portions of the south building were not torn down petitioner filed his federal_income_tax return the return on date the return was due to be filed on date petitioner’s accountant charles finder began preparing the return sometime in in november or date petitioner gave mr finder a document for use in preparing the return this document provides brief descriptions of some of the buildings on the property and claims that two masonry buildings exceeding years of age and with a combined value of approximately dollar_figure were damaged by the collapse in it further claims that the value of the damaged buildings after the collapse was zero mr finder relied on the document in preparing the return on form_4684 casualties and thefts of the return petitioner claimed a casualty_loss in connection with the collapse the form_4684 ’ the record does not disclose the date of the settlement states a basis for the damaged building of dollar_figure and states that the fair_market_value of the damaged building before casualty was dollar_figure and after casualty was dollar_figure the form_4684 claims a total casualty_loss of dollar_figure respondent’s examination in the instant case commenced prior to date during the examination mr finder submitted the document petitioner had given him to the revenue_agent conducting the examination to support the claimed deduction in the notice_of_deficiency respondent determined that petitioner was not entitled to the claimed loss deduction because he did not establish the decrease in the fair_market_value of the property as a result of the roof collapse establish his adjusted_basis in the property and provide documentation to support the claimed deduction bad_debt deduction ms weinstein in addition to leasing buildings to his corporation petitioner also leased real_property to successive businesses owned by rose weinstein ms weinstein a professional tennis instructor the businesses operated swim and tennis clubs the businesses paid annual rents to petitioner ranging from the record does not reflect how these figures were generated because the building was alleged to have been totally destroyed the form_4684 uses the stated basis as the casualty_loss deduction even though that amount exceeded the stated_value of the south building of dollar_figure see sec_1_165-7 income_tax regs dollar_figure to dollar_figure including dollar_figure in one of these businesses a corporation called indian falls racquet club indian falls experienced financial difficulties soon after it opened ms weinstein borrowed money from petitioner in order to keep indian falls running petitioner lent the money in installments of irregular amounts at irregular intervals over a period of approximately months there was no formal agreement as to the terms of a loan rather it was understood that ms weinstein would pay back the amounts as soon as possible she did not pay back any of the amounts and petitioner continued lending additional_amounts until the total grew to dollar_figure eventually on date she and petitioner formalized the existence of the debt and established a repayment schedule with a document entitled loan agreement the loan agreement provides for a loan from petitioner to ms weinstein of dollar_figure for a period of years pincite percent interest indian falls was a seasonal business opening april and closing after labor day each year at the end of each season up to and including ms weinstein did not make a profit from indian falls and the income she received from offering tennis lessons separate from indian falls’s business was sufficient only to maintain her standard of living in each year from through after the close of indian falls for the season ms -- - weinstein told petitioner she was insolvent and that she could not repay the loan in january of each year ms weinstein sought additional funding in order to maintain the financial condition of indian falls to ensure it could open in april in date however ms weinstein was unable to obtain the additional funding necessary to open in the spring thus indian falls ceased doing business in date however in date ms weinstein obtained sufficient funding to begin a new business operating a swim and tennis club which was essentially the same business as indian falls operating at a different site this business was operating as of the end of at some point during petitioner told ms weinstein that if she did not pay him the dollar_figure she owed he might sue her to recover on schedule e supplemental income and loss of the return petitioner reported rental income of dollar_figure a portion of which was received from ms weinstein also on schedule e petitioner claimed a bad_debt deduction of dollar_figure by listing that amount as an item of expense with respect to the rental income petitioner’s accountant mr finder believed it was correct to claim the bad_debt deduction on the schedule reporting the rental income from ms weinstein’s business since the bad_debt in his view was directly related to rental operations - in the notice_of_deficiency respondent determined that petitioner was not entitled to the claimed bad_debt deduction because he did not establish a business_purpose for the loss show that the loss resulted from a bad_debt and in particular his bad_debt and show that all reasonable steps were taken to collect the debt bad_debt deduction attieh bros in julicher sports was engaged by attieh bros co attieh bros a family-owned business in amman jordan to install the rink and other flooring materials for a skating rink called the skating palace in amman attieh bros paid julicher sports approximately dollar_figure for the installation petitioner developed a close relationship with the attieh family in particular the brothers thair and nidal attieh and their father raouf and soon he was treated as if he were a member_of_the_family raouf was a commercial attaché for the jordanian government with ties to the king of jordan and petitioner felt he would be a valuable business contact in jordan on date petitioner individually 1ie not julicher sports and attieh bros entered into a loan agreement first loan agreement whereby petitioner would lend attieh bros dollar_figure for a period of years to be repaid on or before date the money was to be used to add a franchise restaurant to the skating palace the first loan agreement - - provides for percent interest per year and calls for quarterly payments of interest only e no principal in the amount of dollar_figure beginning date and ending at the end of the loan term date the first loan agreement also provides for fees in the event of late payments at some point after date attieh bros made the first payment called for by the first loan agreement sometime around date members of the attieh family asked petitioner to lend attieh bros an additional dollar_figure petitioner agreed and he sent nidal attieh a letter dated march outlining the terms of a new agreement under which the dollar_figure would be added to the previous principal of dollar_figure petitioner subtracted from the dollar_figure certain amounts totaling dollar_figure that he felt were owed him dollar_figure for video games he had purchased on behalf of attieh bros dollar_figure for the next quarterly payment under the first loan agreement which was due_date and dollar_figure in late fees and interest arising from the untimeliness of the date quarterly payment at some point in late march or early april petitioner sent attieh bros the additional dollar_figure on april petitioner and attieh bros entered into a loan agreement second loan agreement that replaced and superseded the first providing for a principal_amount of dollar_figure original dollar_figure plus additional dollar_figure with an interest rate of - - percent per year and a term of years ending date the second loan agreement calls for quarterly payments of interest in the amount of dollar_figure plus concurrent quarterly payments of principal in the amount of dollar_figure for a total of dollar_figure each quarter the first such payment was due_date neither attieh bros nor the attiehs made this payment or any other payment due under the second loan agreement with the exception of dollar_figure paid to petitioner in date beginning date and continuing periodically for the next several years petitioner sent telefax correspondence to thair nidal or raouf attieh inquiring about the lack of payment and requesting payment the attiehs replied sometimes with explanations for their failure to pay such as the gulf war which according to the correspondence reduced business and limited the ability to transfer money out of jordan and sometimes with promises to begin paying after money became available from a new source such as the sale of property ’ the correspondence reflects petitioner’s mounting frustration at receiving virtually no payments on the loan ‘t the record contains seven faxes from petitioner in two in seven in and one in the record contains no faxes sent in or later ‘2 the record contains four faxes from the attieh family in five in two in and two in the record contains no faxes sent in or later - - from the period the loan was made through the year in issue the attiehs advised petitioner that they intended to repay the loan in a fax dated date thair informed petitioner that the attiehs would begin paying dollar_figure per month starting date which was repeated in a fax dated date during this period and through the time of trial thair and petitioner spoke often on the telephone petitioner remained in a close personal relationship with the attiehs and occasionally sought further business dealings with them the skating palace operated as a going concern until at least on the return petitioner claimed a bad_debt deduction of dollar_figure in the notice_of_deficiency respondent determined that petitioner was not entitled to the claimed bad_debt deduction because he did not establish a business_purpose for the loss show that the loss resulted from a bad_debt and in particular his bad_debt and show that all reasonable steps were taken to collect the debt joint filing_status on their joint federal_income_tax return petitioner and his wife at the time margit julicher mrs julicher selected married filing joint status petitioner mrs julicher and mr finder as return preparer signed the return on the return petitioner selected married filing separate - - status petitioner and mr finder as return preparer signed the return in late or early during the examination of petitioner’s taxable_year mr finder petitioner’s authorized representative before the internal_revenue_service met with the revenue_agent conducting the examination venita lucas in one of the meetings which took place before date mr finder raised an issue with respect to a net_operating_loss_carryback deduction mr finder discussed the net_operating_loss with ms lucas and ms lucas requested from mr finder a form_1040 form_1040 to be used in claiming the net_operating_loss_deduction mr finder tendered the requested form_1040 and ms lucas informed him that he should consider it filed the form_1040 reflects a filing_status of married filing joint the label field of the form_1040 contains petitioner and mrs julicher’s names and both petitioner’s and mrs julicher’s social_security numbers are contained on the form_1040 mr finder said nothing to ms lucas with respect to the married filing joint filing_status of the form_1040 the form_1040 was not signed by petitioner mrs julicher or mr finder and contains no inscription to the effect of its being an amended_return the notice_of_deficiency in this case was issued to petitioner only attached to the notice was form_4549 income - - tax examination changes prepared by ms lucas and dated date the form_4549 used married - separate filing_status in computing the amount of the adjustments to income opinion respondent’s motion to amend the pleadings at the conclusion of the trial respondent moved to amend the pleadings to conform to the evidence under rule b in his motion respondent argues that he should be permitted to assert a fraud_penalty under sec_6663 against petitioner on the basis that the issue of fraud had been tried by consent of the parties respondent contends that petitioner committed fraud by claiming a casualty_loss deduction to which he knew he was not entitled by falsely claiming that the property’s south building had been completely destroyed and providing false information regarding the building’s value we shall deny respondent’s motion to amend the pleadings the granting of a motion to conform the pleadings to the evidence 1s within the discretion of the court tempered by sound reason and fairness federated graphics cos v commissioner tcmemo_1992_347 our review of the entire record in this case convinces us that respondent was aware before trial of the essential facts upon which his assertion of fraud is based this is demonstrated by an examination of respondent’s specific allegations respondent relies primarily on the document -- - petitioner gave to his accountant in support of the claimed casualty_loss deduction respondent notes petitioner’s claim in the document of a loss of about dollar_figure resulting from damage to two buildings that rendered them completely useless compared with petitioner’s claim in the lawsuit against atlas of a loss of about dollar_figure resulting from damage to one building however respondent discussed this discrepancy in his trial memorandum which was served on petitioner more than weeks before trial as further support for fraud respondent cites the discrepancy between petitioner’s claim in the document given to his accountant that the property’s two masonry buildings were over years old and rendered useless by the collapse with petitioner’s claim in a document given to the local board_of property assessment appeals before the collapse that the same buildings were over years old and not safe for use however respondent almost certainly had both documents before trial the document petitioner gave his accountant had at a minimum been exchanged prior to trial ’ and the document given to the board_of assessment appeals was mailed to respondent’s counsel more than weeks before trial respondent did not cite any failure to receive this document in advance of trial when petitioner sought to have it admitted whereas respondent did object to several other documents on this ground - - respondent also cites the discrepancy between petitioner’s claim in the document given to his accountant and in his petition that the buildings in issue were valuable before and useless after the claimed casualty and the testimony of mr keil the building inspector to the effect that the buildings in question were being used after the roof collapse but mr keil was respondent’s witness and his testimony was characterized in respondent’s trial memorandum as concerning the buildings’ condition before and after the claimed casualty thus respondent knew prior to trial that he had an independent witness to contradict petitioner’s various assertions that the buildings were rendered useless by the claimed casualty we conclude that the essential facts on which respondent bases his allegations of fraud were known to respondent’s counsel prior to trial under the circumstances of this case the failure to give notice to petitioner that he was required to defend against fraud results in significant prejudice cf pallante v commissioner tcmemo_1989_334 counsel for respondent sought amendment to pleadings to assert fraud after trial based on facts known prior to trial while there is evidence in the record that might support a finding that petitioner committed fraud petitioner was entitled to notice and an adequate opportunity to rebut respondent’s evidence accordingly respondent’s motion to amend is denied casualty_loss deduction respondent determined that petitioner is not entitled to a casualty_loss deduction of dollar_figure claimed on the return we sustain respondent’s determination for the reasons discussed below sec_165 permits a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise there is no question that the collapse of a portion of the roof of the south building occurred in and was not_compensated_for_by_insurance_or_otherwise however the deduction under sec_165 is allowed only for the year in which the loss is sustained as defined in sec_1_165-1 income_tax regs because we find that the loss in the instant case was not sustained in the only year before us we conclude the deduction is not allowable in that year a loss is sustained when it is evidenced by closed and completed transactions and fixed by identifiable events sec_1_165-1 income_tax regs if the taxpayer has a claim for reimbursement of a casualty_loss and there is a reasonable_prospect_of_recovery the casualty_loss is not sustained until it can be ascertained with reasonable certainty whether or not the - - reimbursement will be received sec_1_165-1 income_tax regs petitioner had a claim for reimbursement in this case the buildings were insured for replacement costs of up to dollar_figure and petitioner had submitted a claim that was pending as of the close of the taxable_year at issue ’ thus we must decide whether petitioner had a reasonable_prospect_of_recovery whether the taxpayer has a reasonable_prospect_of_recovery is a guestion of fact 326_us_287 estate of wagner v commissioner tcmemo_1998_338 we rely on objective facts primarily but the taxpayer’s ’ respondent disputes whether the roof collapse was a casualty within the meaning of sec_165 arguing that the collapse resulted from the slow deterioration of the roof trusses and thus lacked the requisite suddenness to qualify as a casualty see 76_tc_593 affd 680_f2d_91 11th cir neither party produced admissible expert testimony on the cause of the collapse assuming arguendo that the collapse constituted a casualty it still must be shown that there was no reasonable_prospect_of_recovery during the year in issue before petitioner would be entitled to the claimed deduction because we hold that there was a reasonable_prospect_of_recovery during the year in issue we need not and do not decide whether the collapse was a casualty 's although julicher sports rather than petitioner was the named insured petitioner does not argue that he had no claim for reimbursement and therefore that he as the only petitioner in the instant case should be entitled to a casualty_loss deduction indeed petitioner owned the building and joined in the lawsuit against atlas moreover mr stewart atlas’s attorney during the investigation of the claim testified that atlas would have been hard pressed to deny coverage to petitioner on the ground that he was not the named insured since his name was on the insurance_policy in conjunction with the name of julicher sports - - subjective beliefs are also relevant estate of wagner v commissioner supra see boehm v commissioner supra see also 61_tc_795 affd 521_f2d_786 4th cir denial of liability by an insurance_company is one factor in deciding whether a reasonable_prospect_of_recovery exists but not the sole factor 41_tc_269 the fact that a taxpayer files a lawsuit to recover the loss gives rise to an inference of a reasonable_prospect_of_recovery 675_f2d_1077 9th cir affg tcmemo_1979_479 the evidence in this case shows that petitioner had a reasonable_prospect_of_recovery in with respect to his claimed casualty_loss although atlas developed suspicions regarding petitioner’s contents claim atlas sought a sworn proof of loss in date at some point atlas offered dollar_figure with respect to the damage to the building petitioner rejected it and was seeking to invoke an appraisal as of date on december petitioner intended to make repairs to the building once the insurance proceeds were received petitioner was still pursuing his claim in date when he gave testimony in an examination under oath with a representative of atlas there was no denial of coverage by atlas until date further petitioner and julicher sports filed suit against atlas in date asserting that petitioner was entitled to dollar_figure o7 - a figure that encompassed his claim of damage to the building ’ atlas filed its answer and counterclaims in august of that year some time thereafter the lawsuit was settled with no damages awarded ’ based on the foregoing we find that not only did petitioner believe he had a reasonable_prospect_of_recovery at the end of he in fact had a reasonable_prospect_of_recovery with respect to the building damage at the end of that year thus we sustain respondent’s disallowance of the deduction for depreciation deduction petitioner claimed a depreciation deduction with respect to the property’s buildings of dollar_figure for in an amendment to answer respondent asserted an increase in deficiency on the ground that petitioner was not entitled to the claimed depreciation respondent concedes he has the burden_of_proof on this issue see rule a we hold that petitioner is entitled to the depreciation deduction as claimed in support of his position respondent argues that petitioner improperly allocated basis between the property’s ‘ as noted in our findings_of_fact the amount claimed by petitioner in the lawsuit against atlas is the sum of the repairs estimated for the building dollar_figure and the amount of contents damage asserted in the second claim dollar_figure thus petitioner’s averments included a claim for compensation with respect to damage to the building ‘7 the date of the settlement is not in the record although it clearly occurred sometime after date - - buildings and land when depreciable and nondepreciable_property are acquired together for a lump-sum purchase_price the regulations under sec_167 require basis to be apportioned based on relative value at the time of purchase sec_1 a - income_tax regs under the regulation the ratio of the portion of the purchase_price allocated as basis of the depreciable_property to the total purchase_price cannot exceed the ratio of a the value of the depreciable_property to ob the value of the entire property id of the total purchase_price of dollar_figure petitioner allocated dollar_figure as basis in the depreciable_property ie the buildings thus under petitioner’s allocation the value of the buildings equaled approximately percent dollar_figure dollar_figure of the value of the whole respondent’s argument is that the value of the buildings was proportionally less we find that respondent has failed to carry his burden_of_proof respondent has not presented any appraisals or other specific evidence of the value of the buildings and land at the time petitioner purchased the property rather respondent relies on more general evidence to cast doubt on petitioner’s allocation such as the fact that in the year petitioner acquired the property petitioner was issued a citation because a portion of the south building was at risk of collapse respondent’s argument essentially is that the buildings had - little to no value and that petitioner bought the property solely or primarily for the land there is substantial independent evidence demonstrating that respondent’s basic premise that the buildings had little to no value when acquired is wrong a loan officer for the bank extending a dollar_figure loan for petitioner’s purchase of the property recommended approval of the loan on the grounds that the buildings although old and in need of repair could be rehabilitated to produce rental income to service the debt moreover in an unrelated insurer issued a policy providing dollar_figure in coverage for the buildings and there was no evidence of substantial capital improvements to the buildings between the time of their acquisition by petitioner in and the issuance of the policy we believe it is unlikely an insurer would have extended coverage of this magnitude for buildings of negligible value in addition the land contained steep slopes and a flood plain and was subject_to maintenance and access easements held by petitioner’s neighbor the combination of which would suggest that any attempt to use the land in a configuration other than the one existing at the time would require considerable capital_investment given the lack of evidence of relative value offered by respondent we conclude that respondent has failed to carry his burden of showing that petitioner is not entitled to the depreciation deduction in the amount claimed on the return -- - bad_debt deductions----weinstein and attieh bros petitioner claimed bad_debt deductions for the amounts lent to ms weinstein and attieh bros in the notice_of_deficiency respondent disallowed both deductions petitioner has the burden_of_proof rule a we sustain respondent’s determination on the ground that petitioner has not carried his burden of proving that the debts became worthless during the year in issue the initial step in establishing entitlement to a bad_debt deduction is proof of a bona_fide debtor-creditor relationship that obligates the debtor to pay a fixed or determinable amount 95_tc_257 sec_1_166-1 income_tax regs a gift or contribution_to_capital is not a debt calumet indus inc v commissioner supra sec_1_166-1 income_tax regs we find that the loans at issue were genuine debts in both cases loan agreements providing for interest payments evidenced the existence of the debts see lerma v commissioner tcmemo_1995_586 sec_1_166-1 income_tax regs moreover ms weinstein’s business and attieh bros were going concerns at the time the loans were made see lerma v commissioner supra finally the communications between both ms weinstein and the attiehs and sec_7491 does not apply to this case because the examination commenced prior to date the effective date of that section see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_726 - - petitioner indicate that the parties to the loans intended genuine debts see id in order to be entitled to a bad_debt deduction petitioner must prove that each debt had value at the beginning of and became worthless during that year 106_tc_184 there is no standard method to decide worthlessness within the taxable_year rather each case depends on all its facts and circumstances id 77_tc_582 the year of worthlessness is generally fixed by identifiable events that form the basis for reasonable grounds for abandoning any hope of recovery milenbach v commissioner supra pincite crown v commissioner supra pincite as for the weinstein debt we find petitioner has failed to prove that any part of it became worthless during in testimony petitioner justified claiming the deduction in merely on the basis that it had been years since he had made the loan however the fact that accounts are overdue standing alone does not warrant deducting them as worthless milenbach v commissioner supra pincite petitioner pointed to no identifiable_event that provided reasonable grounds for abandoning hope of recovery_of even a part of the debt in ms weinstein testified that she paid dollar_figure in rent to petitioner in and mr finder recalled that ms weinstein’s rent payments made up the bulk of the dollar_figure in rental income - - reported as one line item on the return that rent was well in excess of the dollar_figure debt ms weinstein owed petitioner suggesting her ability to pay moreover even if ms weinstein’s successive businesses were insolvent at the end of each season as she told petitioner she maintained the businesses as going concerns providing an apparent source from which to pay the debt cf 56_tc_388 even where liabilities of business exceed assets fact that it continues to operate as going concern is evidence that its debts are not uncollectible affd revd and remanded on another issue 478_f2d_1160 8th cir affd sub nom 478_f2d_731 8th cir as respondent points out on brief the fact that ms weinstein’s business indian falls failed in which might suggest that she no longer had a source_of_income to pay the debt see bowman v commissioner tcmemo_1995_259 is unavailing to petitioner here ms weinstein began a new business in date thus not only has petitioner failed to point to an identifiable_event indicating the debt was uncollectible the evidence shows that ms weinstein had sources from which to pay the debt petitioner has failed to prove the weinstein debt became worthless in and we sustain respondent’s disallowance of the bad_debt deduction - - as for the attieh bros debt we reach the same conclusion petitioner has not shown any identifiable_event that occurred in which demonstrates the attieh bros debt would not be repaid the most significant factor in our reaching this conclusion is the fact that the skating palace continued to operate as a going concern throughout see riss v commissioner supra petitioner twice on brief cites the failure of the attieh bros ’ business in support of his bad_debt claim but the record establishes that the skating palace continued operation until at least in addition we find it remarkable that the extensive written correspondence ie faxes between petitioner and the attiehs concerning the loan and its repayment ends abruptly in date the volume of this correspondence before demonstrates that it was petitioner’s and the attiehs’ well- established practice to communicate by fax concerning the loan they exchanged at least such faxes in in and in yet petitioner produced no faxes subsequent to an respondent disputes the amount of the debt arguing that a portion of the dollar_figure second loan amount was not part of the debt since it was held back to pay amounts already owed by the attiehs to petitioner and that a portion of both the dollar_figure original loan and the dollar_figure second loan was equipment rather than cash and that petitioner having failed to prove his basis in the equipment would be denied a deduction under sec_166 because we hold the entire bad_debt deduction to be disallowed because petitioner has not proven worthlessness during the year in issue we do not address these arguments - -- date fax in which the attiehs represent that a payment will be made in september while it is clear that petitioner and the attiehs remained in close contact through the time of trial petitioner would have us believe that all contact with the attiehs after the date fax was oral only on this record we do not believe that the fax correspondence between petitioner and the attiehs ceased in date see 87_tc_74 we can conclude only that petitioner was either unable or unwilling to produce later faxes that might bear more directly on the prospects for recovery in petitioner bears the burden of proving that the attieh bros loan became worthless in the last piece of documentary_evidence shows that the attiehs were still attempting to make repayment arrangements into september of even if we believed no later faxes were sent the testimony given by petitioner and thair is too vague to provide any basis to conclude that the situation as documented in date specifically changed in on this record we conclude that petitioner has failed to show that the attieh bros loan became worthless in the numerous instances in the record where petitioner gave conflicting statements in connection with the casualty_loss have damaged his credibility with respect to all issues in the case - - accordingly we sustain respondent’s determination disallowing the bad_debt deductions claimed by petitioner in filing_status petitioner argues that he is entitled to joint filing_status and the rates under sec_1 in accordance with sec_6013 because the form_1040 constitutes a joint income_tax return filed by petitioner and mrs julicher after he filed separately for taxable_year respondent argues that the form_1040 relied on by petitioner is not a valid joint_return and consequently that petitioner did not elect to make a joint_return prior to the issuance of the notice_of_deficiency we agree with respondent sec_6013 in general entitles married taxpayers to make a joint income_tax return see sec_6013 sec_6013 b further provides that even where a taxpayer has filed a separate petitioner also argues that because he elected to make a joint_return under sec_6013 the notice_of_deficiency is invalid because it was sent to him alone because we conclude herein that petitioner has not validly elected to make a joint_return under that section this argument is likewise without merit respondent also asserts that this issue was not raised on a timely basis by petitioner but concedes there is no prejudice to him so long as the parties’ stipulation characterizing the form_1040 as an amended_return is not treated as binding on respondent for purposes of this issue since petitioner has not sought to rely on the stipulation for this purpose we find no prejudice and shall decide the issue - - return for a taxable_year and the time prescribed for filing has expired the taxpayer may nevertheless make a joint_return with his or her spouse subject_to specified limitations one such limitation is that the election to make a joint_return may not be made after a notice_of_deficiency for the year at issue has been mailed to either spouse if the spouse files a timely petition with the tax_court sec_6013 c a joint_return filed pursuant to sec_6013 constitutes the spouses’ return for the taxable_year sec_6013 petitioner argues that the submission of the form_1040 by his authorized representative to the revenue_agent examining his taxable_year where the agent requested that it be submitted to her and represented that it should be considered filed coupled with the failure of the internal_revenue_service subsequently to advise petitioner that the form_1040 had not been accepted should constitute an election to make a joint_return under sec_6013 we hold that no election was made because the form_1040 was not a valid joint_return entitlement to joint filing_status requires the filing of a valid joint_return 78_tc_558 a return that is not signed by either spouse as in the instant case is not a valid_return 270_f3d_1297 10th cir affg tcmemo_1999_426 thus regardless of whether the submission of the form_1040 -- - to the examining agent herein constitutes filing the document is not a valid joint_return cf olpin v commissioner supra unsigned joint_return is invalid return even though irs had treated it as filed processed it as joint_return and accepted payment of liability reflected thereon since the unsigned form_1040 is not a valid_return petitioner failed to elect to make a joint_return prior to the issuance of the notice_of_deficiency in this case see sec_6013 c petitioner appears to argue that various actions and or inactions by internal_revenue_service personnel should constitute a waiver of the signature requirement however the signature reguirement for purposes of a valid joint_return may not be waived by internal_revenue_service personnel olpin v commissioner supra pincite acceptance cannot cure an invalid return see also 281_us_245 sec_6013 c is currently codified as sec_6013 b b effective for taxable years beginning after date taxpayer bill of right sec_2 publaw_104_168 110_stat_1459 in addition to the arguments already noted petitioner contends that the internal_revenue_service failed to advise him that his attempt to claim joint filing_status had not been accepted in response respondent points to the form_4549 income_tax examination changes prepared by the revenue_agent and dated date which is attached to the notice_of_deficiency respondent contends that the form_4549 which employed a married -- separate filing_status put petitioner on notice that his claim of joint filing_status had not been accepted the record in this case however does not establish that the form_4549 was provided to petitioner prior to the mailing of the notice_of_deficiency - - signature requirement may not be waived by irs personnel for purposes of statute_of_limitations 81_f3d_1274 3d cir to same effect 358_f2d_713 3d cir to same effect where purported joint_return lacked signature of either spouse affg tcmemo_1965_191 thus we are satisfied that the form_1040 was not a valid joint_return the notice_of_deficiency was properly issued to petitioner alone and petitioner is not entitled to the income_tax rates applicable to joint filers addition_to_tax and accuracy-related_penalty in the notice_of_deficiency respondent determined an addition_to_tax under sec_6651 and an accuracy-related_penalty under sec_6662 in both his petition and his amended petition petitioner assigned error with respect to respondent’s determination of the deficiency but he did not do so with respect to either the addition_to_tax or the accuracy- related penalty respondent ina letter to petitioner initiating informal_discovery before trial and also in his trial memorandum stated that these issues would be treated as conceded by petitioner because they were not mentioned in the petition see rule b petitioner in his trial memorandum asserted that the addition_to_tax and accuracy-related_penalty were in dispute nonetheless petitioner on brief still did not -- -- address either the addition_to_tax or the accuracy-related_penalty thus either because of petitioner’s failure to assign error to these determinations in the petition rule b or because petitioner has abandoned the issue on brief see zidar v commissioner tcmemo_2001_200 citing 100_tc_367 we sustain respondent’s determinations an order and decision will be entered denying respondent’s oral motion to conform the pleadings to the proof and decision will be entered for respondent with respect to the deficiency addition_to_tax and accuracy-related_penalty as set forth in the notice_of_deficiency and for petitioner with respect to the increase in deficiency to reflect the foregoing an appropriate order and decision will be entered the only statement petitioner makes on brief with respect to these issues is to request a reduction in the deficiency and a corresponding reduction in interest and penalties assessed thereon
